DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
This Non-Final Office Action is in response to the amendment filed on 11/23/2020 with the RCE. Claims 1-3, 5-6, 8-11, 13-14, and 17-20 are pending. Claims 1, 3, 5, 6, 8, 11, 14, and 18-20 are currently amended. Claims 1, 11, and 19 are independent claims. Claims 4, 7, 12, 15, and 16 are cancelled.
Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  claims depend from claim 12 which is cancelled.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: Applicant’s Specification in Par.[0041] (of the PGPub) discloses that “In the embodiment of FIG. 4, talker device 101 and listener device 106 are each configured as a network device that is not RSVP capable.” This appears to be wrong because in Figure 4, the talker device 101 is shown as RSVP capable and described in Par. [0039] as “Unlike the embodiment illustrated in FIG. 3, in the embodiment illustrated in FIG. 4, first network domain 110 is not only an SRP domain, but also  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim1-3, 5-6, 8-11, 13-14, and 17-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are that between talker and listener devices as being RSVP capable, see explanation below. Also omitted are elements that provide controlling definition for claim terms “first stream identification information,” “second stream identification information,” “third stream identification information,” “fourth stream identification information,” and these appear to refer to include stream identification (for the same stream in the end to end connection) using SRP protocol as in first and third stream identification information, and using RSVP protocol as in second and 
Claim 1 recites the limitation “transmitting the fourth stream identification information via a layer 3 protocol to the first layer 2 domain.” It is unclear if the recited “a layer 3 protocol” is the RSVP protocol recited earlier. Additionally, the specification indicates that the fourth stream identification information is a RSVP Reserve message and RSVP runs on layer 3 and cannot be transmitted to a layer 2 domain. Applicants must make clear to recite that the fourth stream identification which is a layer 3 RSVP Reserve message is transmitted to the talker device from a first edge router (and not to the first layer 2 domain), which may be RSVP capable as some embodiments in the Applicant’s specification suggest. Also omitted is the fact that the third stream identification information or the Listener Ready message is transmitted to the first layer 2 domain from a second edge router along the lines of Figure 4 in the original disclosure. 
The claim does not establish that the talker and listener devices are RSVP capable as they should, [See PgPub Par.[0041] of the Applicant’s Specification]. Claim 1 also recites “receiving …” on line 3 and does not explicitly indicate that the first stream identification information is received from the talker device which counts as a missing step. Claim 1 recites “determining the second stream identification information…” on line 6 and does not indicate which element does the determination, the talker device or the edge router. This is important because from the last limitation on “transmitting the fourth stream identification to the (talker device),” recited in claim 1, it appears that the talker device is also RSVP capable in which case the talker device would transmit a RSVP PATH message (second stream identification information as noted in Par.[0048]) as well as a SRP advertise message (first stream identification information as noted in Par.[0046]) both mapped to the same stream identification, to the listener device via the edge routers, as shown in Figure 4. Similar analysis is applied to other independent claims. Claim 19 recites “receiving third stream identification information from a second layer 2 domain that includes a listener device” without clearly reciting that it is received from the listener device and that makes the limitation ambiguous. 
Such missing elements, steps, or structural relationships as discussed above raise 112b concerns and the claims are rejected as incomplete, vague, and ambiguous. Other independent claims are analyzed similarly and dependent claims do not remedy the deficiency and are therefore, rejected using the same rationale. 
Claim 1 appears to ambiguously recite that the received third stream identification information is separate from the SRP Listener Ready message but they are the same as described in Par.[0053] and the fourth stream identification information is the same as the RSVP Reserve message as described in Par.[0055]. Similar comments apply to other independent claims. 
Claim 18 recites the limitation “receiving the first stream identification information comprises receiving an RSVP path message…” however, Par.[0046] of Applicant’s specification describes the first stream identification information as an SRP Talker Advertise message and not RSVP path message. 
Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 10, and 19 of copending Application No. 16/079,377 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other and rejected using the same reference. Claims in the copending application appear to recite the condition where the Talker device is RSVP capable which is covered in the current application as well. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-11, 13-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (“SRP Requirement for Compatibility with RSVP: avb-cho-SRP-req-RSVP-060711”, IEEE DRAFT, July, 2006; from IDS dated 10/03/2019) with Norman W. Finn (US 2009/0049175 A1, hereinafter Finn) for Inherency.
Regarding claim 1, Cho teaches a method of establishing a connection between a talker device and a listener device over a network, the method comprising:
receiving first stream identification information for a first data stream segment disposed in a first layer 2 domain that includes a talker device, [Page 2 shows receiving a SRP request (first stream identification information for a data stream) from terminal Ta (talker) in LAN-A (first layer-2 domain); Page 3 shows RSVP capable user terminal Ta (talker device) sending a SRP message to edge router PE-A; In the Applicant’s specification, Par.[0046], First stream identification information is identified as an SRP Talker Advertise message that includes SRP stream ID and it maps to the SRP identifier for a stream indicated on Page 8 in Cho; see 112b rejection about talker device as being not identified as RSVP capable in the claim];
based at least in part on a mapping of the first stream identification information to second stream identification information, determining the second stream identification information for a second data stream segment in a second layer 2 domain that includes a listener device, [claim language is ambiguous, see 112b issues; in the Applicant’s Specification, Par.[0048], Second stream identification is identified as RSVP Path message with an RSVP stream ID and it maps to the RSVP Session Object for the same stream as the SRP identifier as indicated on Page 8 in Cho; Figure on Page 2 shows transmitting a RSVP message (Path)in the provider network; Figure on Page 3 shows RSVP capable terminal Tb (listener) receiving the RSVP Path message; the mapping is interpreted as matching the SRP message with the corresponding RSVP message for the same stream based on stream id as shown on Page 8 of Cho];

transmitting the second stream identification information to the listener device, [Page 2 shows transmitting the SRP data to terminal Tb (listener); Page 3 Figure shows a RSVP capable terminal Tb (listener) receiving RSVP (path) message];
receiving third stream identification information from the listener device, [Applicant’s specification on Par.[0053] describes third stream identification information as SRP message (listener Ready message); Figure on Page 2 of Cho shows terminal Tb sending SRP message (Ready~Resv) to the edge router in the provider network; Figure on Page 3 shows a RSVP capable terminal Tb (listener) sending a RSVP (Resv) message to the edge router in the provider network and also sending a SRP (Ready) message to the edge router];
determining fourth stream identification information based at least in part on the mapping and the third stream identification information, [Applicant’s specification on Par.[0055] describes fourth stream identification information as RSVP (Resv) message; Figure on Page 2 of Cho shows the edge router in the provider network determining a RSVP (Resv) message corresponding to the SRP (Ready) message received from terminal Tb based on a common stream id as further indicated on Page 8 of Cho; Figure on Page 3 of Cho shows the edge router receiving both RSVP and SRP messages mapped to the same stream id as the connection is setup for the same stream];
in response to receiving a stream reservation protocol (SRP) Listener Ready message originating from the listener device and receiving a Resource Reservation Protocol (RSVP) Reserve message originating from the listener device, transmitting the fourth stream identification information via a layer 3 protocol to the first layer 2 domain, [see 112b rejection; interpreting the claim limitation that both SRP Ready and RSVP Resv messages originate from the listener device to mean that the listener device is RSVP capable, Cho reference on Figure on Page 3 shows terminal Tb being RSVP capable and sending RSVP (Resv) message and also SRP (Ready) message to the edge router (PE-B) which transmits the RSVP Resv message over the provider network to the other edge router PE-A in terminal Ta (Talker) domain and the claim is not clear but if the Talker is also RSVP capable, it receives the RSVP message as also shown in Figure on Page 3 of Cho; it is inherent in Cho that the SRP and RSVP messages sent by terminal Tb (Listener) correspond to “Ready” and “Resv” messages, respectively; see Finn reference below; see MPEP 2131.01.III]; 
Cho on Page 2 shows SRP (Resv~Ready) message from terminal Tb and RSVP (Resv) message through provider network and SRP (Resv~Ready) message to terminal Ta; on Page 2 indicates that SRP needs to be compatible with RSVP and on Page 3 indicates that RSVP, a layer-3 protocol sits on top of SRP, a layer-2 protocol and shows that both terminals Ta and Tb to be running that protocol stack and also notes that SRP and RSVP in effect perform similar work and of relevance to the claim limitations, resource reservation; the Figure on Page 3 in Cho shows terminal Tb to be RSVP capable similar to the claimed limitations and it is inherent that terminal Tb (listener) originates RSVP Resv message and also SRP Ready message which the “arrows” show in the interaction between the edge router and the listener on both RSVP and SRP layers; 
Finn reference provides evidence for elements that are inherent in Cho, in particular, for the type of messages exchanged between the RSVP capable Listener and the edge router in Par.[0092]: “the Talker may send both an RSVP Path message and an MSRP Talker offering declaration (Talker registration 300b in an offering state).  Upon receipt, the Listener may then send the RSVP Resv message for a specific bandwidth to be reserved at Layer-3 routers, and may also send the MSRP Listener ready declaration (Listener registration in the ready state) to initiate queue configuration among any Layer-2 bridges.  Once both of these messages are received, the Talker may start transmitting the stream via the Layer-2 bridges and Layer-3 routers, accordingly.”

Regarding claim 2, Cho teaches the method of claim 1, wherein the first data stream segment originates from the first layer 2 domain that includes a talker device, [Page 2 shows receiving a SRP request (first stream identification information for a data stream) from terminal Ta (talker) in LAN-A (first layer-2 domain) that amounts to a first data stream segment; Page 3 shows similar detail].
Regarding claim 3, Cho teaches the method of claim 2, wherein an SRP stream identification for the second data stream segment is the same as an SRP stream identification for the first data stream segment, [claim is interpreted as setting up a connection for a stream and the stream segment refers to the domain rather than the content segment; Figures on Page 2 and Page 3 both show that the connection setup is for the stream ID].
Regarding claim 5, Cho teaches the method of claim 1, wherein the third stream identification information is originated by the listener device, [Page 2 Figure terminal Tb pushing a SRP message (third stream identification information) back to the provider network; Page 3 Figure also shows the interaction between terminal Tb and the edge router at the SRP layer; see 112b rejection for the third stream identification information appears to be the same the SRP Ready message].
Regarding claim 6, Cho teaches the method of claim 1, wherein the fourth stream identification comprises a Resource Reservation Protocol (RSVP) reserve message for the first data stream segment, [Page 3 Figure terminal Tb pushing a RSVP message back to the Talker domain from the provider network that is a RSVP domain, and the message is a RSVP Resv type (reserve message); see 112b rejection for the third stream identification information appears to be the same the RSVP Resv message]. 
Regarding claim 8, Cho teaches the method of claim 1, further comprising receiving a data packet via the first data stream segment; and transmitting the data packet to the second layer 2 domain via the second data stream segment, [Page 2 or 3 and the Figure shown and other similar Figures in the reference document that shows signaling between terminals Ta and Tb to transmit video phone communication data].
Regarding claim 9, Cho teaches the method of claim 8, further comprising, prior to transmitting the data packet to the second layer 2 domain, adding layer 3 header information to the data packet, [as shown in the Figure on Page 2, the data from terminal Ta (talker) goes through provider networks that use RSVP, so the layer 3 header is added at the first edge router in the Talker domain; Figure on Page 3 shows terminal Tb (listener) in layer 2 domain as RSVP capable and receives RSVP message (header); claim is ambiguous because the intermediate domain is an RSVP domain and RSVP layer 3 header is added at the first edge router on the talker domain].
Regarding claim 10, Cho teaches the method of claim 1, wherein the first layer 2 domain comprises an SRP domain, [see Page 2 or 3 and the Figure shown therein where terminal Ta is in an SRP domain]. 
The non-transitory Claim 11 is a corresponding claim to method claim 1 and is therefore, interpreted and rejected as above.
The non-transitory Claim 13 is a corresponding claim to method claim 5 and is therefore, interpreted and rejected as above.
The non-transitory Claim 14 is a corresponding claim to method claim 6 and is therefore, interpreted and rejected as above.
Regarding claim 17, Cho teaches the non-transitory CRM of claim 11, wherein transmitting the second stream identification information to the listener device comprises transmitting the second stream identification information via a layer 3 protocol, [Figure on Page 3 shows RSVP capable terminal Tb (listener) capable of receiving RSVP message (second stream identification information); the claim term ‘layer 3 protocol’ is imprecise because there are many protocols that operate at layer 3 and the claim must identify the protocol as RSVP or a layer 3 reservation protocol]. 
Regarding claim 18, Cho teaches the non-transitory CRM of claim 11, wherein receiving the first stream identification information comprises receiving an RSVP path message that includes RSVP stream identification information for the first data stream segment, [claim language is imprecise; in the Applicant’s specification Par.[0046], first stream identification information is described as SRP Talker Advertise message (not RSVP); Figures on Page 2 or 3 of Cho show SRP and RSVP messages in the terminal Ta (Talker) domain].
Regarding claim 19, Cho teaches a network device, comprising: a memory that stores router software; and a processor that is coupled to the memory and, when executing the router software, is configured to: 
receive third stream identification information from a second layer 2 domain that includes a listener device, [Applicant’s specification on Par.[0053] describes third stream identification information as SRP message (listener Ready message); Figure on Page 2 of Cho shows terminal Tb sending SRP message (Ready~Resv) to the edge router in the provider network; Figure on Page 3 shows a RSVP capable terminal Tb (listener) sending a RSVP (Resv) message to the edge router in the provider network and also sending a SRP (Ready) message to the edge router];
determine fourth stream identification information for a first layer 2 domain that includes a talker device based at least in part on the mapping of the third stream identification information to the fourth stream identification information, [Applicant’s specification on Par.[0055] describes fourth stream identification information as RSVP (Resv) message; Figure on Page 2 of Cho shows the edge router in the provider network determining a RSVP (Resv) message corresponding to the SRP (Ready) message received from terminal Tb based on a common stream id as further indicated on Page 8 of Cho; Figure on Page 3 of Cho shows the edge router receiving both RSVP and SRP messages mapped to the same stream id, as the connection is being setup for the same stream between terminal Ta (talker) and terminal Tb (listener)];
in response to receiving a stream reservation protocol (SRP) Listener Ready message originating from the listener device and receiving a Resource Reservation Protocol (RSVP) Reserve message originating from the listener device, transmitting the fourth stream identification information via a layer 3 protocol to the first layer 2 domain, [see 112b rejection; interpreting the claim limitation that both SRP Ready and RSVP Resv messages originate from the listener device to mean that the listener device is RSVP capable, Cho reference on Figure on Page 3 shows terminal Tb being RSVP capable and sending RSVP (Resv) message and also SRP (Ready) message to the edge router (PE-B) which transmits the RSVP Resv message over the provider network to the other edge router PE-A in terminal Ta (Talker) domain and the claim is not clear but if the Talker is also RSVP capable, it receives the RSVP message as also shown in Figure on Page 3 of Cho; it is inherent in Cho that the SRP and RSVP messages sent by terminal Tb (Listener) correspond to “Ready” and “Resv” messages, respectively; see Finn reference below; see MPEP 2131.01.III]; 
Cho on Page 2 shows SRP (Resv~Ready) message from terminal Tb and RSVP (Resv) message through provider network and SRP (Resv~Ready) message to terminal Ta; on Page 2 indicates that SRP needs to be compatible with RSVP and on Page 3 indicates that RSVP, a layer-3 protocol sits on top of SRP, a layer-2 protocol and shows that both terminals Ta and Tb to be running that protocol stack and also notes that SRP and RSVP in effect perform similar work and of relevance to the claim limitations, resource reservation; the Figure on Page 3 in Cho shows terminal Tb to be RSVP capable similar to the claimed limitations and it is inherent that terminal Tb (listener) originates RSVP Resv message and also SRP Ready message which the “arrows” show in the interaction between the edge router and the listener on both RSVP and SRP layers; 
Finn reference provides evidence for elements that are inherent in Cho, in particular, for the type of messages exchanged between the RSVP capable Listener and the edge router in Par.[0092]: “the Talker may send both an RSVP Path message and an MSRP Talker offering declaration (Talker registration 300b in an offering state).  Upon receipt, the Listener may then send the RSVP Resv message for a specific bandwidth to be reserved at Layer-3 routers, and may also send the MSRP Listener ready declaration (Listener registration in the ready state) to initiate queue configuration among any Layer-2 bridges.  Once both of these messages are received, the Talker may start transmitting the stream via the Layer-2 bridges and Layer-3 routers, accordingly.”
Regarding claim 20, Cho teaches the network device of claim 19, wherein the first layer 2 domain comprises an SRP domain, [See Page 2 or 3 and the Figure shown to where the terminal Ta resides (SRP domain)].

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive and also moot in the current rejection necessitated by the amendment.
The amendment in the RCE raises multiple 112b issues that are outlined in this Office action. In particular, the amendment appears to recite RSVP capable talker and listener devices without explicitly reciting such a condition. However, Cho reference is still relevant though the cited section that deals with RSVP capable talker and listener devices is on Page 3 and the figure shown. Finn reference is brought in as evidence for inherent elements in Cho to illustrate that the SRP message originating from the Listener is a “Listener Ready” message and the RSVP message originating from the Listener is a “Resv” message. By the same token, though the claims do not recite this explicitly, the SRP message from the Talker is an “Advertise” message and the corresponding RSVP message is a “Path” message. Functionally, both SRP and RSVP share the same resource reservation objective. These details are part of RFCs and Standards. 
See Kim et al. in US 2016/0142303 A1, Par.[0051]: “In IEEE 802.1Qat, a terminal transmitting a resource or a stream is defined as a talker (source node), a terminal desiring to receive a resource or a stream is defined as a listener, and the talker and the listener perform a resource reservation procedure using signaling (advertising and ready) messages.” 
See Zheng in US 2012/0218994 A1, Par.[0060]: “The function of a Talker Declaration message of the SRP is similar to that of a Path message of RSVP-TE (resource reservation setup protocol with traffic-engineering extensions, resource reservation setup protocol with traffic-engineering extensions), and a Listener Declaration message of the SRP is similar to a Resv message of the RSVP-TE.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441